Citation Nr: 1526950	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-33 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for patellofemoral dysfunction of the right knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The July 2009 rating decision continued the 20 percent rating for the Veteran's right knee patellofemoral dysfunction.  A notice of disagreement was received in July 2009, a statement of the case was issued in July 2010, and a substantive appeal was received in August 2010.

A July 2010 Decision Review Officer (DRO) decision granted a temporary 100 percent rating from February 5, 2009, through April 30, 2009, based on surgical or other treatment necessitating convalescence.  The 20 percent rating resumed effective May 1, 2009.  

This claim was denied by the Board in an April 2013 decision.  The Veteran appealed the Board denial to the United States Court of Appeals for Veterans Claims (Court).  An October 2014 Memorandum Decision set aside the Board's decision and remanded it for further proceedings consistent with the Memorandum Decision.  The case has been returned to the Board.

The April 2013 Board decision also reopened a claim of entitlement to service connection for an acquired psychiatric disability and remanded this claim along with claims of entitlement to service connection for a left ankle disability, a left knee disability, and a lumbosacral spine disability for additional development.  That development has not been completed, and those issues have not yet been returned to the Board for further review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2008, the Veteran claimed entitlement to an increased rating for his service-connected right knee disability.  At that time, this disability was characterized as "right knee patellar tendinitis" and was assigned a 0 percent (noncompensable) rating under Diagnostic Code 5257.  That diagnostic code pertains to "[o]ther impairment of" the knee and assigns ratings based on the degree of recurrent subluxation or lateral instability.  This diagnostic code assigns a 10 percent rating when the disability is slight, a 20 percent rating when the disability is moderate, and a 30 percent rating when the disability is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  The 0 percent rating indicates that the Veteran did not satisfy the criteria for the minimum rating.  38 C.F.R. § 4.31 (2014).

In a February 2009 rating decision, the RO granted an increased rating for the right knee disability.  It increased the rating from 0 percent to 20 percent, effective December 16, 2008.  In doing so, it recharacterized the disability as "right knee patellofemoral dysfunction without instability but limited range of motion," and changed the diagnostic code under which the disability is rated from Diagnostic Code 5257 to Diagnostic Code 5262.  Diagnostic Code 5262 is assigned for impairment of the tibia and fibula.  When such impairment includes malunion of the tibia and fibula with slight knee or ankle disability, a 10 percent rating is warranted.  When such impairment includes malunion of the tibia and fibula with moderate knee or ankle disability, a 20 percent rating is warranted.  When such impairment includes malunion of the tibia and fibula with marked knee or ankle disability, a 30 percent rating is warranted.  When such impairment includes nonunion of the tibia and fibula with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In the case at hand, the February 2009 rating decision explained the diagnostic code change by noting that "[t]he more favorable diagnostic code has been assigned due to increased [sic] in evaluation.  We are reclassifying your rating code to better describe your current condition."  

In March 2009, the Veteran requested an increased rating for his right knee disability.  This claim was denied in a July 2009 rating decision, and the Veteran perfected an appeal.  In the course of this appeal, a July 2010 DRO decision assigned a temporary 100 percent rating from February 5, 2009, through April 30, 2009, based on surgical or other treatment necessitating convalescence.  The 20 percent rating resumed effective May 1, 2009.  

In an April 2013 decision, the Board denied a rating in excess of 20 percent for patellofemoral dysfunction of the right knee.  In pertinent part, the Board determined that the Veteran did not satisfy the criteria for a 30 percent rating under Diagnostic Code 5262.  In doing so, the Board determined that "the Veteran's primary symptomatology is pain and some instability of the right knee joint," while also noting "minimal loss of strength or stability of the right knee, and [that the Veteran] remains able to ambulate on the right knee, albeit with the use of a cane and knee brace."  Significantly, the Board noted that, "while X-rays of the right knee are positive for degenerative joint disease and osteophytes, they do not indicate any malunion or nonunion of tibia or fibula at the right knee."  

The Board also determined that an increased rating could not be assigned pursuant to one of the other diagnostic codes that apply to disabilities of the knee and leg and that separate ratings were not available under these diagnostic codes, as such ratings would violate the prohibition against pyramiding.  In particular, the Board found that "[b]oth Diagnostic Codes 5257 and 5262 encompass non-specific 'knee impairment' so that separate awards under these codes would amount to pyramiding, that is, rating some of the same symptoms of the generalized knee impairment under different diagnostic codes, which is forbidden by regulation."

The Veteran appealed the Board's denial to the Court.  In an October 2014 Memorandum Decision, the Court vacated the Board's April 2013 decision and remanded the matter for further adjudication consistent with the Memorandum Decision.  The Court cited three bases for its remand. 

First, the Memorandum Decision found that "the Board did not provide an adequate rationale for its determination that the assignment of concurrent ratings under Diagnostic Codes 5257 and 5262 would constitute pyramiding.  The Court noted that the Board had not identified what symptoms were encompassed by the "generalized knee impairment" of both Diagnostic Codes 5257 and 5262.  It also determined that the Board had not discussed what specific symptomatology it found to be "duplicative and overlapping" in both of these diagnostic codes.  

Second, the Court determined that the Board had failed to discuss material evidence that is favorable to the appellant, and it described this evidence in some detail.  The Court determined that remand was necessary so that the Board could address this potentially favorable evidence.

Third, the Court determined that the Board had failed to explain whether the January 2009 and May 2009 VA examination reports "adequately describe the [Veteran's reported] flare-ups in sufficient detail" to allow for the Board to engage in a fully-informed evaluation of the Veteran's disability.  

Before addressing the Memorandum Decision's specific remand bases, the Board finds it necessary to remand the Veteran's claim for the purpose of directing that the Veteran be scheduled for a VA examination.  The Board finds that an examination is necessary because none of the examinations of record (with the most recent examination having been conducted more than six years prior to the issuance of this remand) actually addresses the question of whether the Veteran has impairment of the tibia and fibula.  The Board notes that there is no medical evidence of record that actually notes a finding of malunion or nonunion of the tibia and fibula.  Prior to determining whether to change the diagnostic code that has been assigned to the Veteran's right knee disability to more accurately reflect his actual symptomatology, the Board finds it appropriate to remand this claim so that the Veteran may undergo a VA examination to specifically determine whether his service-connected right knee disability manifests in impairment of the tibia and fibula.  Without a determination on whether the Veteran has malunion or nonunion of the tibia and fibula, and the degree of impairment of any accompanying knee or ankle disability, the Board cannot determine which diagnostic code or codes most accurately compensate the Veteran's actual right knee disability symptomatology.  

The Board further notes that, since the time of the May 2009 VA examination (which is the most recent VA examination of record) the Veteran has submitted a June 2011 private physician's letter noting that his right knee catches.  The Board notes that the Veteran did not complain of catching during the January 2009 and May 2009 VA examinations and no catching was found on examination at those times.  In addition, a February 2010 VA medical record notes that the Veteran's right knee lacked 10 degrees of extension on examination, while he had full extension during the May 2009 VA examination.  Furthermore, an April 2011 VA medical record reflects that the Veteran received a steroid injection into his right knee joint, and there is no indication of record that the Veteran had received a right knee injection prior to April 2011.  These records potentially suggest a worsening of the Veteran's right knee disability.  Therefore, a remand is necessary so that the Veteran may undergo an examination to determine the current severity of his right knee disability.  

Finally, the AOJ should obtain any outstanding VA medical records and associate these records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate these records with the claims file.

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected right knee disability.  The claims file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all pertinent symptomatology associated with the Veteran's patellofemoral dysfunction of the right knee and should provide the following information:  

a.  The examiner should specifically state range of motion findings for the right knee.

b.  The examiner should comment on whether the Veteran's right knee disability exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected disability.  These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms.  

c.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  These determinations must also be expressed in terms of the degree of additional range of motion that is lost due to pain on use or during flare-ups.

d.  The examiner should determine whether the Veteran's right knee disability manifests in instability and, if so, should opine as to the severity of any such instability.

e.  The examiner must specifically determine whether the Veteran has impairment of the right tibia and fibula, and must specifically determine whether the right tibia and fibula has malunion or nonunion.  If malunion is found, the examiner must determine whether the Veteran has knee or ankle disability that is slight, moderate, or marked in degree. 

3.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




